DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 03/03/2022.
Claims 1 – 19 are presented for examination.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ryan Heavener on 3/14/2022.
The application has been amended as follows: 
In the claims:
In claim 2, at line 2, delete the word “fist” and insert the word “first”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 17, the prior art fails to show a first Hall sensor configured to generate a first magnetic field measurement signal, the first Hall sensor having a first vertical Hall element configured on the semiconductor chip in 
As to claim 18, the prior art fails to show a first Hall sensor configured to generate a first magnetic field measurement signal, the first Hall sensor having a first vertical Hall element configured on the semiconductor chip in such a way that, if the first vertical Hall element is mechanically stress-free, the first magnetic field measurement signal is dependent on a first component of the magnetic field acting parallel to the x-axis and is independent of a second component of the magnetic field acting parallel to the y-axis; a second Hall sensor configured to generate a second magnetic field measurement signal, the second Hall sensor having a second vertical Hall element configured on the semiconductor chip in such a way that, if the second vertical Hall element is mechanically stress-free, the second magnetic field measurement signal is dependent on the second component of the magnetic field acting parallel to the y-axis and is independent of the first component of the magnetic field acting parallel to the X-axis; a first stress sensor configured to measure mechanical stresses in the semiconductor chip, wherein the first stress sensor is configured to generate a first shear stress measurement signal corresponding to a first shear stress acting on the first vertical Hall element, the first shear stress 
As to claim 19, the prior art fails to show generating a first magnetic field measurement signal by a first Hall sensor, the first Hall sensor having a first vertical Hall element configured on the semiconductor chip in such a way that, if the first vertical Hall element is mechanically stress-free, the first magnetic field measurement signal is dependent on a first component of the magnetic field acting parallel to the x-axis and is independent of a second component of the magnetic field acting parallel to the y-axis; generating a second magnetic field measurement signal by a second Hall sensor, the second Hall sensor having a second vertical Hall element .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/REENA AURORA/Primary Examiner, Art Unit 2858